DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment, filed on March 25 of 2021, has been entered.  Claims 1 and 13 have been amended.  No claim has been cancelled, or added.  Claims 1-9, 11-19, 22 and 23 are still pending in this application, with claims 1 and 13 being independent.

Applicant’s amendment to the specification and drawings have overcome the objections detailed in sections 4-14 of the previous Office Action (mailed November 24, 2020).

Applicant’s amendment to the claims have overcome the rejections under 35 USC 112(b), as detailed in sections 15-20 of the previous Office Action (mailed November 24, 2020).  Therefore, the cited rejections have been withdrawn.

It is noted that the newly submitted amendment to the abstract was not be provided in a separate sheet, as required by 37 CFR 1.72.  See MPEP § 608.01(b).  The applicant is advised that, to expedite prosecution the amendment to the abstract has been entered, with the Examiner providing a copy of the new abstract on a separate sheet. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

ABSTRACT.	A mounting system, for use in securing an electronic device to a recessed light fixture, includes a top hub with an electrical connector, a central hub with a magnet, a bottom hub configured to receive the electronic device, an upper mounting arm coupling the top hub to the central hub, and a lower mounting arm coupling the bottom hub to the central hub and configured to slide through the central hub to adjust the position of the bottom hub relative to the central hub. The magnet is configured to apply force to at least one of the upper and lower mounting arms to fix a position of the bottom hub with respect to the central hub.

IN CLAIM 12. The mounting system of Claim 1, wherein the electronic device comprises at least one of a light, an LED panel light, a microphone, a speaker, an audio component, a light fixture, a motor, a pump, a fan, a thermostat, a radio, a wireless transmitter, a wireless 

IN CLAIM 23. The method of Claim 13, wherein the electronic device comprises at least one of a light, an LED panel light, a microphone, a speaker, an audio component, a light fixture, a motor, a pump, a fan, a thermostat, a radio, a wireless transmitter, a wireless receiver, a Bluetooth device, a communications hub, a phone, a router, a switch, or a display.

Allowable Subject Matter
Claims 1-9, 11-19, 22 and 23 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant teaches a system for mounting an electronic device to a light fixture, such system including a top hub with an electrical connector; a central hub coupled to the top hub by an upper mounting arm; a magnet provided within the central hub; an electronic device; a bottom hub coupled to the central hub by a lower mounting arm configured to slide through the central hub, such that the system can be adjusted between and extended configuration and a collapsed configuration, with the magnet positioned in the central hub to apply magnetic force to at least one of the lower or upper mounting arms to control movement of the lower mounting arm through the central hub. The bottom hub configured to receive and secure the electronic device.  A method of securing an electronic device to a light fixture, using the cited mounting system, is also taught.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

 

/Ismael Negron/
Primary Examiner
AU 2875